DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 11 August 2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-11 are pending; Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-7 are subject to examination on the merits.

Priority
The instant application claims benefit of foreign priority document CN 202010566287.X filed 19 June 2020 is acknowledged.  Said document has been received.





Specification

Compliance with Sequence Rules Objections
The sequence listing, filed in computer readable form (CRF) and paper copy on 23 December 2020, has been received and entered.  This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to fully comply with the requirements of 37 C.F.R. § 1.821 through 1.825; Applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  
(A) Figure 9 contains 10 different nucleotide sequences, each of which require a sequence identifier either in the Figure itself or in the Brief Description of the Drawings section.  
(B) On p. 3, the p43 sequence in the 2nd to last paragraph requires a sequence identifier.
(C) Every sequence in Table 1 requires a sequence identifier.

* If the noted sequences are in the sequence listing as filed, Applicants must amend the specification to identify the sequences appropriately by SEQ ID NO:.  If the noted sequences are not in the sequence listing as filed, Applicants must provide (1) an updated copy of the sequence listing containing the requisite sequences in computer readable form (CRF) and paper copy, (2) an amendment directing its entry into the specification, (3) a statement that no new matter has been added and (4) an amendment to the specification to identify the identified sequences by SEQ ID NO:.  – See also MPEP 2422.

Claim Objections
Claim 1 is objected to because of the following informalities:  In the first instance where an acronym is used in a claim set, said acronym should be spelled out in full, followed by the abbreviation in parenthesis.  Thus, in claim 1, “PdhR” should be spelled out as ‘Pyruvate dehydrogenase complex regulator (PdhR)’.  Appropriate correction is required.

Claims 1, 3 and 7 are objected to because of the following informalities:  the claims recite that the PdhR binding sequence is inserted “on the P43 promoter” or the PdhR binding sequence and the reporter gene egfp are located “on the vector PHT01”.  It would be more scientifically and grammatically accurate to recite the PdhR binding sequence is inserted “in” or inserted “into” the P43 promoter (either in or into works).  Equally, it would be more scientifically and grammatically accurate the PdhR binding sequence and the reporter gene egfp are located “in” the vector PHT01.

Claim 4 is objected to because of the following informalities:  said claim can be improved grammatically.  The claim recites “….wherein the PdhR gene is integrated into the upstream of the ycgB gene….”  Deletion of the italicized “into the” would improve the grammar and clarity of the claim.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Said claim recites wherein the PdhR gene is integrated into the upstream of the ycgB gene in the Bacillus subtilis genome.  Since Bacillus subtilis has never been referenced in the claims previously in the claim or the claim from which it depends, it does not have antecedent basis for recitation of the Bacillus subtilis genome.  In addition, given there are many different B. subtilis strains, it is unclear which B. subtilis genome is being referenced.  
This rejection can be remedied by replacing “the” with “a” (e.g. wherein the PdhR gene is integrated upstream of the ycgB gene in a Bacillus subtilis genome.)


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a pyruvate-responsive biosensor comprising a Pyruvate dehydrogenase complex regulator (PdhR) gene, a P43 promoter and a PdhR binding sequence inserted where into the P43 promoter.  The pyruvate-responsive biosensor is thus drawn to a very large genus of nucleic acid molecules because the PdhR binding sequence inserted into the P43 promoter can be any length, size and variant of a PdhR binding sequence.  In addition, the insertion point in the P43 can be any location within the promoter.  While B. subtilis P43 promoter is known to be 426 bp in length, however, the P43 promoter of the claims can be any length and can have any number of substitutions.  In addition, the insertion site, which is described in the specification as being unpredictable yet critical, can be at any insertion point within any P43 promoter.  Thus, there are numerous combinations of pyruvate-biosensor nucleic acid molecules encompassed by the instant claims.  The specification only describes a few examples, however, and these are PdhR binding sequences of SEQ ID NO: 1-10 (with 1-3 and 5 being the optimal) inserted into varying points in the P43 promoter, those being +1 site, 5th site upstream to the +1 site or one of the 1st to 11th sites downstream of the +1 site, as demonstrated in Examples 6 and 7.    
The MPEP in section 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant shows possession of the claimed invention by "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed. Circ. 1997).
 	
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."  Furthermore, the courts have also held that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
If Applicant’s were to insert the limitations of claims 2 and 3 into claim 1, this would overcome the instant rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        18 October 2022